Citation Nr: 1216168	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent disabling for posttraumatic stress disorder ("PTSD") for the period prior to June 6, 2010. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California, which granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 30 percent evaluation, effective May 11, 2005.  In a subsequent May 2007 rating decision, the RO increased the Veteran's initial disability evaluation for PTSD to 50 percent, effective May 11, 2005.  However, because the RO did not assign the maximum available disability rating, the appeal for a higher evaluation for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge at the Los Angeles RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  

The Board has previously considered this appeal.  In a December 2010 decision, the Board granted the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for PTSD, assigning a 70 percent disability rating only for the period June 6, 2010 forward.  However, the Board denied entitlement to a rating in excess of 50 percent for the period prior to June 6, 2010.  The Board also remanded the Veteran's claim of entitlement to TDIU to the RO to afford him a VA examination to determine whether, as a result of one or more of his service-connected disabilities, he was unemployable.  The examination took place in April 2011.
Following receipt of the letter notifying him of the Board's decision, the Veteran appealed that portion of the Board's decision that denied entitlement to an initial rating in excess of 50 percent for PTSD, prior to June 6, 2010, to the United States Court of Appeals for Veterans Claims ("Court").  In April 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (the "parties") filed a Joint Motion for Partial Remand ("Joint Motion"), requesting that the Court vacate that portion of the Board's decision.  In April 2011, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision which denied entitlement to an initial rating in excess of 50 percent for PTSD, prior to June 6, 2010, and remanded the case to the Board for compliance with directives that were specified in the Joint Motion.  While the Veteran was examined by VA in April 2011 to determine whether he was unemployable due to service-connected disabilities, the RO has not adjudicated this claim.  Therefore, it is not before the Board at this time.


FINDINGS OF FACT

1.  For the period May 11, 2005 to July 19, 2006, the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment with insomnia and nightmares, anger and irritability, impaired judgment, disturbances of motivation and mood, general distrust and avoidance of people, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the period July 20, 2006 to June 5, 2010, the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment with insomnia and nightmares, anger and irritability, impaired judgment, disturbances of motivation and mood, general distrust and avoidance of people, decreased ability to concentrate, suicidal ideation, flashbacks, panic attacks more than once a week, intrusive daytime thoughts, impaired impulse control, neglect of personal appearance, difficulty in adapting to stressful circumstances (including a work setting), an inability to function independently, appropriately and effectively, and an inability to establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  For the period May 11, 2005 to July 19, 2006, the criteria for an initial evaluation in excess of 50 percent disabling for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving all doubt in favor of the Veteran, the evidence of record establishes that, for the period July 20, 2006 to June 5, 2010, the criteria for an initial evaluation of 70 percent disabling, and no more, for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to a claim for an increased initial rating for PTSD, the Board notes that service connection for PTSD has already been established, and the current appeal arose from a claim for an increased initial rating.  In October 2005, the RO sent the Veteran a letter which informed him how to substantiate a claim of entitlement to service connection for PTSD.  This letter advised him of what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  However, where, as here, service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Accordingly, as the notice provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Nonetheless, the Board observes that, following the Veteran's August 2006 notice of disagreement with the March 2006 rating decision that granted service connection, as well as his disagreement with the subsequent May 2007 rating decision, which increased the Veteran's disability evaluation for PTSD to 50 percent, the RO provided the Veteran with a Statement of the Case ("SOC"), dated August 2007, which notified him of the evidence of record that had been received, and what information and evidence was still needed in order to substantiate a claim of entitlement to an increased initial disability rating.  The SOC, as well as a subsequent Supplemental Statement of the Case ("SSOC"), dated May 2009, also provided the Veteran with the specific rating criteria for a PTSD evaluation in excess of 50 percent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The Board further observes that the SOC and SSOC also informed the Veteran of how VA assigns the effective date and disability rating elements of a claim.  See Dingess, supra.   

      B.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as a VA/QTC PTSD evaluation report dated February 2006, and a PTSD/TDIU evaluation report dated April 2011.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

The PTSD examination reports show that the examiners reviewed the Veteran's pertinent reports of record, including his available VA and private treatment records, performed comprehensive psychiatric evaluations, elicited from the Veteran his history of PTSD symptoms, and provided clinical findings detailing the examination results.  In addition, the January 2011 examination also provided an opinion concerning the Veteran's employability.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims. 

II.  Analysis.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Entitlement to an initial disability evaluation in excess of 50 percent disabling for PTSD for the period prior to June 6, 2010.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If so, staged evaluations may be assigned.

The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

As previously discussed, the Veteran was initially service connected for PTSD in a March 2006 rating decision, with an initial disability evaluation of 30 percent, effective May 11, 2005, the date of the original claim.  In a May 2007 rating decision, the RO granted the Veteran's request for an increased rating, and assigned an increased initial disability rating of 50 percent, effective May 11, 2005.  The Board increased the 50 percent evaluation to 70 percent, effective June 6, 2010, in a December 2010 appellate decision.  The Veteran has asserted that his PTSD symptomatology is significantly greater than the current initial 50 percent rating contemplates for the period prior to June 6, 2010.

Review of the claims folder reveals that, in May 2005, the Veteran underwent a psychological evaluation by a private clinical psychologist, Irving Borstein, Ph.D.  At that time, he reported chronic sleep disturbance with recurring nightmares, hypervigilance, avoidance of crowds, exaggerated startle response and depression.  It was noted that, although he was depressed, he was not actively suicidal.  He was diagnosed with PTSD, and his assigned GAF score was 45-50, indicative of serious symptoms. 

In February 2006, pursuant to his initial claim of entitlement to service connection, the Veteran was afforded a VA PTSD evaluation.  At that time, he discussed his combat service in Vietnam, particularly an incident in which his unit lost 25 to 35 men.  He said that he experienced chronic sleep difficulties, including nightmares, intrusive daytime thoughts, hypervigilance, anger and irritability.  He reported that his lack of sleep affected his ability to do his job, causing him to have very low tolerance with co-workers; he noted that he had had four different jobs in 2005 alone.  He further admitted that he drank 10-12 shots of scotch and took 8-12 Tylenol PM tablets every night in order to sleep.  During the mental status evaluation, the VA examiner noted that the Veteran was oriented to time, place and situation; he related cooperatively and pleasantly with the examiner with thought processes intact and no evidence of psychotic content; his speech was spontaneous and coherent; recent, intermediate and remote memory were intact; there was no obsessive or ritualistic behavior observed; personal hygiene was adequate; and there was no impairment of impulse control.  The Veteran was diagnosed with PTSD, chronic, and alcohol dependence.  His assigned GAF scores for the PTSD, as well as for the alcohol dependence, were 50, respectively.   

Review of the Veteran's VA Medical Center ("VAMC") treatment records reveals that, beginning in June 2006, the Veteran began undergoing a series of clinical evaluations and treatment for PTSD and alcohol abuse.  In a July 20, 2006 letter from his treating psychiatric resident, A.L., it was noted that his symptoms included insomnia, nightmares about Vietnam, progressively worsening temper (which had resulted in his get fired from multiple jobs), general distrust of people, intermittently intrusive memories, social isolation, avoidance of discussions of war experiences and depression.  In a subsequent August 2006 statement, A.L. wrote that the Veteran's GAF score at that time was 41, which is suggestive of serious symptoms, such as having no friends or the inability to keep a job.  During a January 2007 evaluation, it was noted that the Veteran had fair to good hygiene and grooming, was calm and cooperative, displayed linear, logical and goal-directed speech, had a mildly-dysphoric affect, but smiled and laughed appropriately, had fair insight and impulse control, and poor to fair judgment.  A.L. diagnosed the Veteran with PTSD, major depressive disorder and alcohol dependence.  His assigned GAF score was 41.  Although the Veteran was advised to participate in the VA chemical dependency and treatment program, he declined.  

Subsequent VAMC treatment reports through 2007 and 2008 revealed no significant change in the Veteran's PTSD symptoms.  During a February 2009 clinical evaluation with another treating psychiatric resident, M.G.B., the Veteran reported continued sleep disturbance with nightmares, irritability and continuing daily alcohol consumption.  He denied impulsivity or violence, as well as suicidal or homicidal ideation.  It was at this time that he was advised to consider participating in PTSD group therapy at the VA Vet Center.

In an April 2009 letter, the Veteran's readjustment counselor at the Vet Center, M.S.J., wrote that he had begun individual psychotherapy in March 2009.  He noted that the Veteran's PTSD symptoms included anxiety, sleep cycle disturbance, nightmares, decrease in concentration and intrusive thoughts.  He also noted that the Veteran had been unsuccessfully treated by a physician for sleep and mood, and was continuing to abuse alcohol and over-the-counter sleep medication daily.  The Veteran reported that he experienced such severe anxiety and irritability that his daily performance at work was affected to the point that he was unable to function and had been forced to change jobs several times.  He also reported that it was hard for him to maintain any lasting interpersonal relationships and that he was even unable to function socially with his own family; he added that his PTSD symptomatology had contributed to the loss of his two marriages.  M.S.J. assigned a slightly higher GAF score of  47, which is indicative of serious symptomatology.  The claims folder shows that the Veteran continued participating in individual psychotherapy, as well as group PTSD counseling, through June 2010.

Based on a review of the aforementioned evidence, the Board finds that, for the period May 11, 2005 to July 19, 2006, the criteria for a disability rating in excess of 50 percent disabling for the Veteran's PTSD under DC 9411 were not met.  In this regard, the Board observes that his PTSD was manifested by depressed mood, anxiety, chronic sleep impairment with insomnia and nightmares, anger and irritability, impaired judgment, disturbances of motivation and mood, general distrust and avoidance of people, and difficulty in establishing and maintaining effective work and social relationships.  Deficiencies in most areas was not shown, however, because, although he demonstrated significant difficulty in establishing and maintaining effective relationships, he clearly had an ability to do so.  Although the Veteran's relationship with one brother was often a trigger for anger, he was noted to have a good relationship with his other brother.

The Board concludes, however, that for the period July 20, 2006 to June 5, 2010, the symptoms of the Veteran's PTSD more closely approximated the criteria of a 70 percent disability rating, and no more.  As noted above, in a July 20, 2006, letter from his treating VA psychiatric clinician, A.L., it was at that time that the Veteran was experiencing increasing sleep difficulties and a progressively worsening temper, which caused him to get fired from several jobs, and eventually resulted in his being laid off from his last job in 2008.  The following month, A.L. assigned the Veteran a GAF score of 41.  In this regard, the Board observes that during this period, although the Veteran's GAF scores fluctuated, ranging as high as 47 at one point, a GAF score is just one part of the medical evidence to be considered and is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Moreover, while GAF scores from 41-50 are generally reflective of serious symptomatology, the Board believes that in this case, the Veteran's low GAF score of 41 makes it more likely that his symptoms beginning in July 2006 were more reflective of a lower score, indicative of a major impairment in several areas, including in this case, substantial difficulties with his ability to work and overall avoidance of friends and family.  

With regard to assigning a higher disability rating for this portion of the period on appeal, the Board has considered whether a 100 percent disability rating for PTSD was warranted.  However, there has been no probative medical or lay evidence to suggest that the Veteran ever experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name or that his symptoms would otherwise approximate a 100 percent rating.  

In summary, and for these reasons, the Board finds that, for the period July 20, 2006 to June 5, 2010, the Veteran's symptoms more closely approximated a 70 percent disability rating.  To this extent only, the veteran's appeal is granted.

In closing, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  Higher evaluations are provided for greater levels of symptomatology.  There is no unusual clinical picture presented or any other factor which takes the disability picture outside the usual rating criteria.

Accordingly, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period May 11, 2005 to July 19, 2006, an initial evaluation in excess of 50 percent disabling for PTSD is denied.

For the period July 20, 2006 to June 5, 2010, an initial evaluation of 70 percent disabling for PTSD, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


